         Case 1:20-cr-00068-DLH Document 524 Filed 12/22/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,           )
                                    )      ORDER
               Plaintiff,           )
                                    )
       vs.                          )
                                    )
Spirit Wyn Whiteshield,             )      Case No. 1:20-cr-068
                                    )
               Defendant.           )

       On motion by defendant, the court issued an order on December 21, 2020, releasing

defendant to DeShawn Andrew Elk for transport to the Sober Sanctuary, where she was to reside

subject to a number of conditions. See Doc. Nos. 519 and 521.

       On December 22, 2020, the court was advised that DeShawn Andrew Elk was unable to

transport defendant as anticipated. Consequently, the court shall vacate its December 21, 2020,

order at Doc. No. 521. Defendant may renew her motion if and when she is able to find an

alternative means of transport.

       IT IS SO ORDERED.

       Dated this 22nd day of December, 2020.

                                           /s/ Clare R. Hochhalter
                                           Clare R. Hochhalter, Magistrate Judge
                                           United States District Court
